DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE)
Acknowledgment is made of Applicant's submission of Request for Continued Examination (RCE), dated on 12/06/2022.This communication is considered fully responsive and sets forth below: 
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 12/06/2022. This communication is considered fully responsive and sets forth below:
 Claim Objections
Claims 1,4 and 11 are objected to because of the following informalities:  
-claim 1 stated “the measurement bandwidth is 6 RBs,” should “the measurement bandwidth is 6 resource blocks).
The same rational should be rectified in claims 4 and 11, respectively.
 	 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 		 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobvious
Claims 1-3,4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of SIOMINA et al US20200067661A1

Regarding claim 1, LI et al US 2015/0326366 A1 discloses a terminal apparatus (fig. 14 and [0190] discloses The user equipment is a terminal device(i.e. a terminal apparatus) comprising: 												a processor(fig. 14  and [0190] a processor 1480); and 						a memory coupled to the processor( fig. 14 , memory 1420 coupled to the processor 1480), 														wherein the memory comprise instructions that, when executed by the processor[0193] discloses The memory 1420 is configured to store a software program and module(i.e. instructions). The processor 1480 executes the software program and module (i.e. instructions) stored in the memory), cause the terminal apparatus to perform operations comprising: 			receiving first information from a second base station(fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e. second base station), 								wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth mitigation status information of a first base station([0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station(i.e.  first base station), 
wherein the second base station is a base station of a serving cell of the terminal apparatus [0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station), and 
the first base station is a base station of a neighboring cell of the serving cell [0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)); 
determining the measurement bandwidth based on at least the first information (fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth) from the measurement configuration information); and 			measuring, based on the measurement bandwidth, at least one of signal strength or signal quality of the serving cell in which the terminal apparatus is located or the neighboring cell of the serving cell[0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, and  performs measurement on quality of service of a neighboring cell and/or a current serving cell according to the measurement bandwidth. Quality of service of a cell may be obtained by evaluating a measurement quantity, such as RSRP, RSSI, or RSRQ, measured by the UE.
 wherein the network-based CRS bandwidth mitigation status information indicates a measurement bandwidth and the measurement bandwidth is 6 RBs, [0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, wherein [0007] The measurement bandwidth is the six central PRBs (i.e. physical resource blocks).
LI does not explicitly disclose a measurement bandwidth is for CRS mitigation.	SIOMINA et al .US20200067661A1 discloses a measurement bandwidth is for CRS mitigation [0013] network-based CRS mitigation, where “muted CRS” is using the shortened CRS bandwidth (center 6 RBs).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating a measurement bandwidth is for CRS mitigation, as taught by SIOMINA , in order to  allow eNBs to conserve energy and to reduce  inter-cell interference (see SIOMINA [0009]-[0010]). 

Regarding claim 4, LI et al US 2015/0326366 A1 discloses a communication system comprising: 												a first base station configured to send first information to a second base station[0087]-[0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. first information) in a cell of a second base station (i.e. first base station) through an inter-base station interface, 								wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth mitigation status information of the first base station [0087]-[0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. network-based cell-specific reference signal (CRS) bandwidth status information) in a cell of a second base station (i.e. first base station) through an inter-base station interface), 
; and 	wherein, the second base station is configured to receive the first information from the first base station [0087]-[0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. first information) in a cell of a second base station (i.e. first base station) through an inter-base station interface, and 			the second base station is a base station of a serving cell of a terminal apparatus([0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station), and 								the first base station is a base station of a neighboring cell of the serving cell[0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)).  
wherein the network-based CRS bandwidth mitigation status information indicates a measurement bandwidth and the measurement bandwidth is 6 RBs [0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, wherein [0007] The measurement bandwidth is the six central PRBs (i.e. physical resource blocks).
LI does not explicitly disclose a measurement bandwidth is for CRS mitigation.	SIOMINA et al .US20200067661A1 discloses a measurement bandwidth is for CRS mitigation [0013] network-based CRS mitigation, where “muted CRS” is using the shortened CRS bandwidth (center 6 RBs).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating a measurement bandwidth is for CRS mitigation, as taught by SIOMINA , in order to  allow eNBs to conserve energy and to reduce  inter-cell interference (see SIOMINA [0009]-[0010]). 

Regarding claim 11, LI et al US 2015/0326366 A1 discloses a communications method comprising: 													receiving first information from a second base station(fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e. second base station),							wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth mitigation status information of a first base station[0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station(i.e.  first base station), 				wherein the second base station is a base station of a serving cell of a terminal apparatus[0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station), and 					the first base station is a base  station of a neighboring cell of the serving cell[0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)),								determining the measurement bandwidth value based on at least the first information( fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth) from the measurement configuration information); and			 measuring, based on the measurement bandwidth value, at least one of signal strength or signal quality of the serving cell in which the terminal apparatus is located or the neighboring cell of the serving cell[0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, and  performs measurement on quality of service of a neighboring cell and/or a current serving cell according to the measurement bandwidth. Quality of service of a cell may be obtained by evaluating a measurement quantity, such as RSRP, RSSI, or RSRQ, measured by the UE,  
wherein the network-based CRS bandwidth mitigation status information indicates a measurement bandwidth and the measurement bandwidth is 6 RBs [0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, wherein [0007] The measurement bandwidth is the six central PRBs (i.e. physical resource blocks).	
LI does not explicitly disclose a measurement bandwidth is for CRS mitigation.	SIOMINA et al .US20200067661A1 discloses a measurement bandwidth is for CRS mitigation [0013] network-based CRS mitigation, where “muted CRS” is using the shortened CRS bandwidth (center 6 RBs).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating a measurement bandwidth is for CRS mitigation, as taught by SIOMINA , in order to  allow eNBs to conserve energy and to reduce  inter-cell interference (see SIOMINA [0009]-[0010]). 

Regarding claims 2 and 12, the combination of LI and SIOMINA discloses all features with respect to claims 1 and 11, respectively.	
LI further discloses wherein the determining, the measurement bandwidth based on at least the first information [0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); ( fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth) from the measurement configuration information (i.e. first information))comprises: 				when the network-based CRS bandwidth mitigation status information of the first base station indicates a bandwidth value, determining the bandwidth value as the measurement bandwidth [0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, wherein [0007] The measurement bandwidth is the six central PRBs (i.e. physical resource blocks)
LI does not explicitly disclose bandwidth is for mitigation.					SIOMINA et al .US20200067661A1 discloses bandwidth is for mitigation [0013] network-based CRS mitigation, where “muted CRS” is using the shortened CRS bandwidth (center 6 RBs).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating bandwidth is for mitigation, as taught by SIOMINA , in order to  allow eNBs to conserve energy and to reduce  inter-cell interference (see SIOMINA [0009]-[0010]); or 							when the network-based CRS bandwidth mitigation status information of the first base station indicates a mitigated state, determining one of at least two bandwidth mitigation values corresponding to the mitigated state as the measurement bandwidth.  

Regarding claims 3 and 13, the combination of LI and SIOMINA discloses all features with respect to claims 1 and 11, respectively.
LI further discloses receiving, from the second base station, network-based CRS bandwidth mitigation status information of the second base station (fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e.  second base station), where the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information), and  [0091] discloses the measurement bandwidth is determined according  to transmit bandwidth of cell-specific reference signal in a cell of the first base station (i.e. network-based CRS bandwidth status information of the second base station); and 							the determining the measurement bandwidth based on at least the first information comprises: determining the measurement bandwidth based on the first information and the network-based CRS bandwidth mitigation status information of the second base station.
[0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); ( fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth) from the measurement configuration information (i.e. first information))comprises:			the determining a measurement bandwidth value based on at least the first information comprises: determining the measurement bandwidth value based on the first information and the network-based CRS bandwidth mitigation status information of the second base station [0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, wherein [0007] The measurement bandwidth is the six central PRBs (i.e. physical resource blocks)and [0091] discloses the measurement bandwidth is determined according  to transmit bandwidth of cell-specific reference signal in a cell of the first base station 
LI does not explicitly disclose bandwidth is for mitigation.					SIOMINA et al .US20200067661A1 discloses bandwidth is for mitigation [0013] network-based CRS mitigation, where “muted CRS” is using the shortened CRS bandwidth (center 6 RBs).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating bandwidth is for mitigation, as taught by SIOMINA , in order to  allow eNBs to conserve energy and to reduce  inter-cell interference (see SIOMINA [0009]-[0010]).

Regarding claim 9, the combination of LI and SIOMINA discloses all features with respect to claim 4					
LI further discloses wherein the second base station is further configured to send the first information to the terminal apparatus. ([0021] receiving, by user equipment, measurement configuration information from a first base station, where the measurement configuration information includes measurement bandwidth. the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station (i.e. first information),

Regarding claim 10, the combination of LI and SIOMINA discloses all features with respect to claim 4					
LI further discloses wherein the second base station is configured to: 				determine the measurement bandwidth based on at least the first information; and send the measurement bandwidth to the terminal apparatus [0012]- [0013] discloses a first base station (i.e. second base station) obtains transmit bandwidth of cell-specific reference signal in a cell of a second base station (i.e. first base station) through an inter-base-station interface, and determines measurement bandwidth [0021] the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station (i.e. information).

Regarding claim 14,15 and 16, the combination of LI and SIOMINA discloses all features with respect to claim 1,4 and 11, respectively.	
LI discloses wherein the measurement bandwidth is in the center of a total bandwidth [0007] CRSs are scattered in entire system bandwidth (i.e. total bandwidth); therefore, the UE may perform measurement in six central PRBs (Physical Resource Block).  
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of SIOMINA et al .US20200067661A1 in view of KUSASHIMA et al US 20200374892 A1
Regarding claim 6, the combination of LI and SIOMINA discloses all features with respect to claim 4.	
LI discloses wherein the first base station is further configured to send the first information to the second base station [0088] 101. A first base station (i.e. second base station) acquires transmit bandwidth of cell-specific reference signal (i.e. first information) in a cell of a second base station (i.e. first base station) through an inter-base station interface).
The combination of LI and SIOMINA does not explicitly   that the first information is sent periodically
KUSASHIMA et al US 20200374892 A1 discloses the first information is sent periodically ([0171] discloses the first base station device transmits the configuration information periodically to the second base station device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and SIOMINA by incorporating he first information is sent periodically , as taught by KUSASHIMA, in order to  send the information periodically (see  KUSASHIMA  [0171]). 

Claims 5 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of SIOMINA et al .US20200067661A1 in view of Siomina US 20160249364 A1 refer as Siomina_364 . 

Regarding claim 5, the combination of LI and SIOMINA discloses all features with respect to claim 4	
the combination of LI and SIOMINA does not explicitly disclose wherein the first base station sends the first information to the second base station when at least one of the following conditions is met: CRS configuration of the first base station changes; and 					the first base station is further configured to receive first request information from the second base station, 										wherein the first request information is used to indicate the first base station to send the network-based CRS bandwidth mitigation status information of the first base station to the second base station.  
Siomina US 20160249364 A1 discloses wherein the first base station sends the first information to the second base station when at least one of the following conditions is met: 	CRS configuration of the first base station changes; and 					the first base station is further configured to receive first request information from the second base station [0167] the network node receiveS a request from the radio node for the bandwidth information of the interferer) [0095] discloses Radio node may be, for example, a base station such as e.g. an eNB, eNodeB, or a Home Node B) and ([0106] disclose a network node are an eNodeB), 
wherein the first request information is used to indicate the first base station to send the network-based CRS bandwidth mitigation status information of the first base station to the second base station ([0171] the network node sends the bandwidth information for the interferer to the radio node ) and [0145] the radio node  applies the enhanced receiver to mitigate interference from the determined interferer using the obtained bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and SIOMINA by incorporating  the first base station is further configured to receive first request information from the second base station, wherein the first request information is used to indicate the first base station to send the network-based CRS bandwidth mitigation status information of the first base station to the second base station. , as taught by Siomina_364, in order to  mitigate interference from the determined interferer using the obtained bandwidth information of the interferer,  (see Siomina_364 [0074]).

Regarding claim 7, the combination of LI and SIOMINA discloses all features with respect to claim 4	
the combination of LI and SIOMINA does not explicitly disclose wherein the first base station is further configured to send second information to the second base station, wherein the second information comprises network-based CRS bandwidth mitigation capability information of the first base station.  
Siomina US 20160249364 A1 discloses wherein the first base station is further configured to send second information to the second base station, wherein the second information comprises network-based CRS bandwidth mitigation capability information of the first base station.  [0072] disclose the network node receives from the radio node the capability information associated with an ability of the radio node to mitigate interference from an interferer with a determined bandwidth), [0095] discloses Radio node may be, for example, a base station such as e.g. an eNB, eNodeB, or a Home Node B) and ([0106] disclose a network node are an eNodeB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and SIOMINA by incorporating  wherein the first base station is further configured to send second information to the second base station, wherein the second information comprises network-based CRS bandwidth mitigation capability information of the first base station. , as taught by Siomina_364, in order to  mitigate interference from the determined interferer using the obtained bandwidth information of the interferer,  (see Siomina_364 [0074]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al US 2015/0326366 A1 in view of SIOMINA in view of Siomina_364 in view of Park et al US 20160323846 A1

Regarding claim 8, the combination of LI, SIOMINA and Siomina_364 discloses all features with respect to claim 7	
the combination of LI and SIOMINA does not explicitly wherein the first base station is further configured to receive second request information from the second base station, 			wherein the second request information is used to indicate to the first base station to send the network-based CRS bandwidth mitigation capability information of the first base station to the second base station.  
Siomina US 20160249364 A1 discloses wherein the second request information is used to indicate to the first base station to send the network-based CRS bandwidth mitigation capability information of the first base station to the second base station  [0072] disclose the network node receives from the radio node the capability information associated with an ability of the radio node to mitigate interference from an interferer with a determined bandwidth), [0095] discloses Radio node may be, for example, a base station such as e.g. an eNB, eNodeB, or a Home Node B) and ([0106] disclose a network node are an eNodeB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI and SIOMINA by incorporating  wherein the second request information is used to indicate to the first base station to send the network-based CRS bandwidth mitigation capability information of the first base station to the second base station, as taught by Siomina_364, in order to  mitigate interference from the determined interferer using the obtained bandwidth information of the interferer,  (see Siomina_364 [0074]). 
 	the combination of LI ,  SIOMINA   and Siomina_364  does not explicitly disclose wherein the first base station is further configured to receive second request information from the second base station,
Park et al US 20160323846 A1 discloses wherein the first base station is further configured to receive second request information from the second base station, [0267] the eNB 1(first base station) can request the eNB 2 (i.e. the second base station,) which is an eNB of the neighbor cell, to transmit information about the neighbor cell related to the capability). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of LI ,  SIOMINA   and Siomina_364, by incorporating wherein the first base station is further configured to receive second request information from the second base station, as taught by Park, in order to transmit capability information about the neighbor cell  (see Park [0267]). 
Response to Remarks/Arguments
Applicant’s argument
The reference cited does   do not teach or suggest 							“receiving first information from a second base station,
wherein the first information comprises network-based cell-specific reference signal (CRS)
bandwidth mitigation status information of a first base station, wherein the network-based
CRS bandwidth mitigation status information indicates a measurement bandwidth for CRS
mitigation and the measurement bandwidth is 6 RBs, wherein the second base station is a base
station of a serving cell of the terminal apparatus, and the first base station is a base station of
a neighboring cell of the serving cell ... determining the measurement bandwidth based on at
least the first information” as cited in the claim 1.
Examiner’s answer
Applicant’s argument is not persuasive for the following reason:

LI et al US 2015/0326366 A1 discloses receiving first information from a second base station(fig.2 step 201 and [0102] discloses User equipment receives measurement configuration information (i.e. first information) from a first base station (i.e. second base station), 			wherein the first information comprises network-based cell-specific reference signal (CRS) bandwidth mitigation status information of a first base station([0102] discloses the measurement configuration information (i.e. first information) includes measurement bandwidth (i.e. network-based cell-specific reference signal (CRS) bandwidth status information); the measurement bandwidth is determined according to transmit bandwidth of a cell-specific reference signal of a second base station(i.e.  first base station), 
wherein the second base station is a base station of a serving cell of the terminal apparatus [0103] discloses the user equipment currently camps should belong to cells (i.e. a serving cell) of the first base station (i.e. the second base station), and 
the first base station is a base station of a neighboring cell of the serving cell[0097] first base station can obtain transmit bandwidth of a CRS of a neighboring base station (that is, the second base station) (i.e. the first base station)),							determining the measurement bandwidth based on at least the first information (fig. 2, step 202) and [0105] discloses UE obtains (i.e. determines) The measurement bandwidth (i.e. a measurement bandwidth) from the measurement configuration information); and  wherein the network-based CRS bandwidth mitigation status information indicates a measurement bandwidth and the measurement bandwidth is 6 RBs, [0132] discloses UE receives measurement configuration information, the UE extracts required measurement bandwidth, wherein [0007] The measurement bandwidth is the six central PRBs (i.e. physical resource blocks).
LI does not explicitly disclose a measurement bandwidth is for CRS mitigation.	SIOMINA et al .US20200067661A1 discloses a measurement bandwidth is for CRS mitigation [0013] network-based CRS mitigation, where “muted CRS” is using the shortened CRS bandwidth (center 6 RBs).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LI by incorporating a measurement bandwidth is for CRS mitigation, as taught by SIOMINA , in order to  allow eNBs to conserve energy and to reduce  inter-cell interference (see SIOMINA [0009]-[0010]). 
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent claims 4 and 11 recite features analogous to those of Claim 1, the cited passages teach independent claims 4 and 11, as well. Furthermore, the cited passages teach dependent claims, as well.                                                                                                                                                                                                       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 -LIN et al US 2013/0267230 Al.
- Charbit et al US 20190230579 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478